PD-0590-15

                          APPEAL NO.        13-12-00651-CR                            RECEIVED SN
                                                                                   COURT OF CRIMINAL APPEALS-
                                                  IN THE
                                                                                         MAY 15 2015
                                     371ST   COURT OF APPEALS

                          AT         TARRANT                         , TEXAS        Abel Acosta, Clerk


                               SAMUEL ARRENADO FERRALEZ
                                                                                       FILED IN
                                                 Appellant
                                                                               COURT OF CRIMINAL APPEAL?
                                                                                        MAY 15 2015
                                        THE STATE OF TEXAS
                                                 Appellee                             Abel Acosta, Clerk



             APPEAL OF CAUSE NUMBER         C-371-010299-1246930                  FROM THE


                                 13TH            TEXAS COURT OF APPEALS




                 PETITIONER'S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                     PETITIONER'S PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUSTICES OF THE TEXAS CORT OF CRIMINAL APPEALS:


     Comes "now SA1VUEL AEKENADO FERRALEZ    ,    Petitioner pro se, and respectfully moves

the     Court    to   extend    the deadline for filing his Petition for Discretionary

Review by thirty (30) days.           In support, Petitioner would show the following:

                                                    I.


       On    the 14th day of            September                A.D. 2015- the     Jury      found

Petitioner       guilty   of      MURDER                 - The   Jury           assessed punish

ment     at      99          years    imprisonment          in the Texas Department of Criminal

Justice.


                                                    II.


        On    the 25TH day of        MARCH                   A.D.   2015 , the 13TH     Texas Court

of     Appeals    Affirmed     Petitioner's        Conviction, and Petitioner filed with the
convicting       Court     his       Writ of Habeas Corpus to file a PDR, the Notice of PDR

was GRANTED and the Court gave Petitioner 30 days to file the PDR.

     The deadline for filing Petitioner's PDR is on the }^q day of /kyy/
A.D.,    2015.




                                                   IV.


     This     is Appellant's            first   request   for     extension of time.             Petitioner

is unable to meet the deadline for the following reasons:

        Petitioner       has     been transfered from the Unit of Assignment to the James
V.   Allred      Unit.         The    Texas Department of Criminal Justice has a time limit

in which to send offenders thier propert according to policy up to thirty
to 60 days.           When      the     Court GRANTED the Habeas matter for Out-of-time PDR

Petitioner was on the newly assigned Unit without his property, and has just
recieved his personal and legal property.                 Therefore, Petitioner respectfully
request     that     the Court will consider the matters herein and grant Petitioner
Motion for an Extension n of Time and set the new deadline for the X0 day
of      W$fa XaC A.D., 2015.
                                                    V.


     For: the reasons stated above, Petitioner respectfully request an addition

al thirty (30) days to complete the Petition for Discretionary Review.
                                                   VI.


        Petitioner    prays          that   the Court GRANTS this motion and extend the time

Petitioner's pro se PDR by thirty (30) days extending the deadline to 2Q
days.

                                                                   Respectfully submitted,

                                                                 .qflivriFT. apRFM&m reppar.E7
                                                                TmT-Tn M-,    -IPTQF.1

                                                                Jamas V. Allnpd rtiil-
                                                                2101 FM 369 Nbrth
Petitioners Motion for Extension of Time, 2.                    iq^q psr^_l Texas 76367
                                    CERTIFICATE OF SERVICE

        I    hereby   certify    that   on   the 11 day of _         MAY                A.D. 2015,

a     true   and correct copy of Petitioner's Motion for Extension of Time to file
a     Petition    for   Discretionary Review      has been mailed to the            TCCA Clerk of
the Texas Court of Crimianl Appeals at P.O. Box 12308, Capitol Station, Austin,
Texas 78711 via the United States Postal Service through first class mail.
Executed and signed this the 11thday of                     MAY                        A.D., 2015.



                                                                     rTtioner          Pro se

                                                                  TDCJ # 1809763
                                                                  James V.   Allred Unit
                                                                  2 101   FM 369 North
                                                                  Iowa Park,       Texas
                                                                                     76367



                                         VERIFICATION

       I1 SAm^e./ recffi \CL > TDCJ # /#0 9?S 5             , being presently incarcerated
the    James     V.   Allred    Unit of the Texas Department of Criminal Justice - In
stitutional Division in Wichita County, Texas, verify and declare under penalty
of perjury that the foregoing statements are true and correct.

      Executed and signed this the ^          day of    ^                           A.D.     2015




                                                                   Petitioner          Pro s e
                                                                   TDCJ # 1809763
                                                                   James V. Allred Unit
                                                                   2101 FM 369 NDrth
                                                                   Iova Park, Tx     76367




Petitioners Motion for Extension of Time, 3.